Title: [Diary entry: 28 February 1786]
From: Washington, George
To: 

Tuesday 28th. Thermometer at 30 in the Morng.— at Noon and  at Night. A hard frost, and very cold morning, Wind being still at No. West. The forenoon clear—afternoon lowering and about eight oclock in the evening it began to Snow. Set out, by appointment, to attend a meeting of the Board of Directors of the Potomack Company at the Great Falls. Dined and lodged at Abingdon, to which place Mrs. Washington and all the Children accompanied me. Mr. Shaw also set out on a visit to Dumfries.